—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting assaulting another inmate, fighting and engaging in unauthorized organizational activities. Initially, we note that petitioner knowingly and voluntarily pleaded guilty to the charges of assault and fighting and, therefore, is precluded from challenging the evidentiary basis for the determination of guilt in connection with those charges (see, Matter of Grof v Goord, 278 AD2d 650; Matter of Garcia v Goord, 270 AD2d 540). Turning to the remaining charge, we find that the misbehavior report, together with petitioner’s own testimony, constitute substantial evidence to support the finding of guilt (see, Matter of Knight v Goord, 267 AD2d 523, 524, lv denied 94 NY2d 760). Petitioner’s remaining arguments are either unpreserved or lacking in merit.
*761Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.